DETAILED ACTION
This office action is in response to the amendments filed on 4/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The applicant’s amendments filed on 4/29/2022 in response to the office action mailed on 12/27/2021 has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 3-10 and 12-18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Minamio (US 2012/0112332) in the view of Guenther (US 2010/0269590).
With respect to Claim 1, Minamio shows (Fig. 1-5) most aspects of the current invention including a semiconductor device, comprising: 
a housing (6)
a semiconductor die (8) forming at least one semiconductor component, the semiconductor die being disposed within the housing; 
one or more first pins (3) extending from the housing; 
one or more bond wires (31, 32) electrically connecting the one or more first pins with the semiconductor die; 
a heat slug (2) thermally coupled to the semiconductor die and at least partly disposed within the housing; 
one or more second pins (5) coupled to the housing
However, Minamio does not explicitly disclose wherein each of the one or more first pins and the one or more second pins comprises a compliant pin configured for providing a press-fit connection with a printed circuit board when partly inserted therein.
On the other hand, Guenther shows (Fig. 4) an semiconductor device, comprising a housing (9), a semiconductor die (6, 10) forming at least one semiconductor component, the semiconductor die being disposed within the housing, one or more first pins and one or more second pins (13) extending from the housing, wherein each of the one or more first pins and the one or more second pins comprises a compliant pin configured for providing a press-fit connection with a printed circuit board (14) when partly inserted therein. Guenther teaches doing so to contact/provide a press-fit connection between the semiconductor die and the printed circuit board by the pins and bond wires (par 22).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein each of the one or more first pins and the one or more second pins comprises a compliant pin configured for providing a press-fit connection with a printed circuit board when partly inserted therein in the device of Minamio to contact/provide a press-fit connection between the semiconductor die and the printed circuit board by the pins and bond wires.
With respect to Claim 3, Minamio shows (Fig. 6-7) wherein the semiconductor die (1) is attached to the heat slug (2) with a thermally conductive adhesive (8).
With respect to Claim 4, Minamio shows (Fig. 1-5) wherein the one or more second pins (5) is thermally connected to the heat slug.
With respect to Claim 5, Minamio shows (Fig. 1-5) wherein each second pin extends from the heat slug at a location external to the housing.
With respect to Claim 6, Minamio shows (Fig. 1-5) wherein each second pin extends from or is thermally connected to the heat slug at a location internal to the housing.
With respect to Claim 7, Minamio shows (Fig. 1-5) wherein the housing comprises an encapsulant  (6) formed around the semiconductor die (par 31).
With respect to Claim 8, Minamio shows (Fig. 6-7) wherein the heat slug is disposed along a top portion of the housing (6).
With respect to Claim 9, Minamio shows (Fig. 1-5) wherein a surface of the heat slug is exposed for attachment of an external heat sink thereto.

With respect to Claim 10, Minamio shows (Fig. 6-7) most aspects of the current invention including an electronics device, comprising: 
a plurality of electrical or electronic components (1, 4)
a first electrical or electronic component of the plurality of electrical or electronic components comprises:
a housing (6) 
a semiconductor die (1) forming at least one semiconductor component, the semiconductor die being disposed within the housing, 
one or more first pins (3) extending from the housing, 
one or more bond wires (31, 32) electrically connecting the one or more first pins with the semiconductor die, 
a heat slug (2) thermally coupled to the semiconductor die and at least partly disposed within the housing, 
one or more second pins (5) connected to the heat slug
However, Minamio does not explicitly disclose a printed circuit board, a plurality of electrical or electronic components connected to the printed circuit board, wherein each of the one or more first pins and the one or more second pins comprises a compliant pin configured for providing a press-fit connection with a printed circuit board when partly inserted therein.
On the other hand, Guenther shows (Fig. 4) a semiconductor device, comprising a housing (9), a plurality of electrical or electronic components (6, 10), a plurality of electrical or electronic components connected to the printed circuit board. Further, Guenther shows one or more first pins and one or more second pins (13) extending from the housing, wherein each of the one or more first pins and the one or more second pins comprises a compliant pin configured for providing a press-fit connection with a printed circuit board (14) when partly inserted therein. Guenther teaches doing so to contact/provide a press-fit connection between the semiconductor die and the printed circuit board by the pins and bond wires (par 22).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a printed circuit board, a plurality of electrical or electronic components connected to the printed circuit board, wherein each of the one or more first pins and the one or more second pins comprises a compliant pin configured for providing a press-fit connection with a printed circuit board when partly inserted therein in the device of Minamio to contact/provide a press-fit connection between the semiconductor die and the printed circuit board by the pins and bond wires.
With respect to Claim 12, Minamio shows (Fig. 6-7) wherein the semiconductor die (1) is attached to the heat slug (2) with a thermally conductive adhesive (8).
With respect to Claim 13, Minamio shows (Fig. 1-5) wherein each second pin extends from the heat slug at a location external to the housing.
With respect to Claim 14, Minamio shows (Fig. 1-5) wherein each second pin extends from or is thermally connected to the heat slug at a location internal to the housing.
With respect to Claim 15, Minamio shows (Fig. 1-5) wherein the housing comprises an encapsulant formed around the semiconductor die (par 31).
With respect to Claim 16, Minamio shows (Fig. 6-7) wherein the heat slug is disposed along a top portion of the housing (6).
With respect to Claim 17, Minamio shows (Fig. 1-5) wherein a surface of the heat slug is exposed for attachment of an external heat sink thereto.
With respect to Claim 18, Minamio shows (Fig. 5) an embodiment wherein the one or more second pins are not directly connected to a bond wire or to the at least one semiconductor die.
Response to Arguments
Applicant’s amendments filed on April 29, 2022 in response to the office action mailed on 12/27/2021 has been fully considered but they are not persuasive. Accordingly, pending in this office action are claims 1, 3-10 and 12-18.
Applicant argues: In regards to claims 1, 3-10 and claims 12-18, the rejection is respectfully traversed. As previously discusses, Minamio fails to disclose, teach, or suggest wherein each of the one or more first pins and the one or more second pins comprises a compliant pin providing a press-fit connection with a printed circuit board when partly inserted therein. Guenther discloses an acceleration sensor system having a sensor element and a cover element, where at least one side of the sensor element has a covering provided by the cover element. Although Guenther discloses housing pins 13 that are contacted by a circuit board 14 to contact further chip 10 and/or sensor element 3, Guenther's contact pins do not provide a press-fit connection by being inserted partly into the circuit board as recited in the claims.


Examiner responds: The examiner respectfully disagrees. In regards to claims 1, 3-10 and 12-18, the applicant provides the limitations’ reciting “wherein each of the one or more first pins and the one or more second pins comprises a compliant pin configured for providing a press-fit connection with a printed circuit board when partly inserted therein.” The applicant teaches he use of a compliant pin reduces the number of solder operations during manufacturing of electronics device and otherwise eliminates the exposure time at elevated temperatures for electronics device.
Guenther (US 2010/0269590) shows (Fig. 4) a semiconductor device, comprising a housing (9), a semiconductor die (6, 10) forming at least one semiconductor component, the semiconductor die being disposed within the housing. Furthermore, one or more first pins and one or more second pins (13) extending from the housing, wherein each of the one or more first pins and the one or more second pins comprises a compliant pin configured for providing a press-fit connection with a printed circuit board (14) when partly inserted therein. An advantage is to provide the sensor system to be shielded by an existing or known sensor housing as an infrared-protection element that is virtually impervious to infrared radiation. This in term allows the one or more first pins and the one or more second pins comprises a compliant pin configured for providing a press-fit connection with a printed circuit board when partly inserted therein. Therefore, the limitations have been properly rejected. The current office action is therefore final.




Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                     /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814